                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

MICHAEL GRESHAM,

                       Plaintiff,                      Case No. 1:19-cv-0802
v.                                                     Honorable Paul L. Maloney
ERNST CHRISTIAN GAUDERER et al.,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. The Court initially granted leaved to proceed

in forma pauperis. However, upon further review, the Court concludes that Plaintiff has not

alleged facts sufficient for an imminent danger exception. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court therefore will vacate the

earlier order allowing Plaintiff to proceed in forma pauperis and order Plaintiff to pay the $400.00

civil action filing fee applicable to those not permitted to proceed in forma pauperis. This fee

must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).
                                            Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In eight of

his cases, all of his claims were dismissed because they were frivolous, malicious or failed to state

a claim. See Gresham v. Caruso et al., No. 2:10-cv-196 (W.D. Mich. Oct. 27, 2011); Gresham et

al. v. Canlis et al., No. 2:11-cv-179 (W.D. Mich. July 29, 2011); Gresham v. Paine et al., No.

1:10-cv-1146 (W.D. Mich. Mar. 8, 2011); Gresham v. Caruso et al., No. 1:10-cv-1038 (W.D.

Mich. Jan. 26, 2011); Gresham v. Wolak et al., No. 2:10-cv-239 (W.D. Mich. July 25, 2011);

Gresham v. Verville et al., No. 2:10-cv-198 (W.D. Mich. Jan. 19, 2011); Gresham v. Caruso et al.,

No. 2:10-cv-195 (W.D. Mich. Apr. 11, 2011); Gresham v. Mich. Dep’t of Corr. et al., No. 2:07-

cv-241 (W.D. Mich. June 9, 2008). Plaintiff also has been denied leave to proceed in forma

pauperis in numerous cases. See Gresham v. Meden, No. 2:18-cv-8 (W.D. Mich. June 7, 2018);

Gresham v. Miniard et al., No. 1:16-cv-427 (W.D. Mich. June 7, 2016); Gresham v. Christiansen

et al., No. 1:16-cv-428 (W.D. Mich. May 13, 2016); Gresham v. Austin et al., 2:16-cv-71 (W.D.

Mich. May 2, 2016); Gresham et al. v. Yunker et al., No. 2:13-cv-221 (W.D. Mich. Aug. 29, 2013);

Gresham v. Nader et al., 2:13-cv-212 (W.D. Mich. July 22, 2013); Gresham et al. v. Napel et al.,

No. 2:13-cv-176 (W.D. Mich. June 12, 2013); Gresham v. Prelesnik et al., No. 1:12-cv-276 (W.D.

Mich. July 2, 2012); Gresham v. Czop et al., No. 1:12-cv494 (W.D. Mich. June 18, 2012);

Gresham v. Heyns et al., No. 1:12-cv-277 (W.D. Mich. Apr. 11, 2012); Gresham v. Snyder et al.,

No. 1:12-cv-143 (W.D. Mich. Mar. 6, 2012); Gresham v. Mutschler et al., No. 2:12-cv-12 (W.D.

Mich. Apr. 20, 2012); Gresham v. Snyder et al., No. 2:12-cv-22 (W.D. Mich. Mar. 30, 2012);

Gresham v. Mutschler et al., No. 2:12-cv-9 (W.D. Mich. Feb. 10, 2012); Gresham v. Snyder et al.,

No. 2:12-cv-5 (W.D. Mich. Jan. 27, 2012); Gresham v. Violetta et al., No. 2:12-cv-24 (W.D. Mich.



                                                   3
Feb. 6, 2012); Gresham v. Dahl et al., No. 2:12-cv-21 (W.D. Mich. Feb. 6, 2012); Gresham v.

Napel et al., No. 2:11-cv-520 (W.D. Mich. Feb. 6, 2012); Gresham v. LaChance et al., No. 2:11-

cv-231 (W.D. Mich. June 24, 2011); Dennis et al. v. Canlis et al., No. 2:11-cv-186 (W.D. Mich.

June 6, 2011). All of Plaintiff’s dismissals were entered after enactment of the PLRA on April 26,

1996.

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

                In order to allege sufficiently imminent danger, we have held that “the threat
        or prison condition must be real and proximate and the danger of serious physical
        injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
        796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
        assertion that he or she faced danger in the past is insufficient to invoke the
        exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
        492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
        exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
        of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
        Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
        insufficient for the imminent-danger exception).

                 In addition to a temporal requirement, we have explained that the
        allegations must be sufficient to allow a court to draw reasonable inferences that
        the danger exists. To that end, “district courts may deny a prisoner leave to proceed
        pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
        conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
        rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
        (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
        492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
        insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim of

imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which




                                                  4
the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

                Plaintiff has alleged that MDOC medical staff require that he take “Prolixin,

Amandantin[e], & [A]rtane.” (Compl., ECF No. 1, PageID.4.) Plaintiff asserts that this drug

cocktail has several side effects that are harmful. Thus, Plaintiff has sought leave to proceed in

forma pauperis, alleging that the continued threat he faces from these side effects has put him in

imminent danger of a serious physical injury.

                The Sixth Circuit, however, has recently held otherwise. See Gresham v. Meden,

938 F.3d 847 (6th Cir. 2019). While reviewing virtually identical facts in an earlier case filed by

Plaintiff, the Sixth Circuit articulated the standard: “[a] physical injury is ‘serious’ for purposes of

§ 1915(g) if it has potentially dangerous consequences such as death or severe bodily harm. Minor

harms or fleeting discomfort don’t count.” Id. at 850. For example, “impending ‘amputations and

potential[] coma or death’” satisfy the exception. Id. (quoting Vandiver, 727 F.3d at 587).

However, pointing to a similar line the Seventh Circuit has drawn, “temporary breathing struggles”

are not serious enough. Id. (citing Sanders v. Melvin, 873 F.3d 957, 960 (7th Cir. 2017)).

Moreover, where a prisoner complains of medical side effects experienced while under medical

supervision, he must show how the side effects will lead to death or severe bodily harm despite

the medical supervision. See id. at 850.

                Similar to the instant case, in Plaintiff’s earlier case he had alleged he was in

imminent danger from the side effects he faced while taking Prolixin. Applying the standard to

Plaintiff’s earlier case, the Sixth Circuit determined that his “alleged injuries,” resulting from

Prolixin, “do not meet [the imminent danger of serious physical injury] exception” to the three-

strikes rule. Id.



                                                   5
               Here, Plaintiff’s alleged side effects to Prolixin again fail to satisfy the imminent

danger of serious physical injury standard. Many of the side effects Plaintiff identifies were

alleged in his earlier case and held by the Sixth Circuit to fail the imminent danger exception, thus

precluding them from review by the Court.

               To be sure, Plaintiff alleges several new side effects he suffers, but these new side

effects are “typically temporary and rarely life threatening.” Id. at 850. Plaintiff alleges the

medications make it difficult and painful to walk. Plaintiff also points to his difficulties breathing,

which were not identified in his earlier case. But temporary breathing struggles do not satisfy the

exception. See id. (citing Sanders, 873 F.3d at 960). This is especially true, as is the situation

here, “where the antipsychotic medication is given under the watch of medical professionals.” Id.

Clearly, none of Plaintiff’s side effects suggest he risks impending amputation, potential coma or

death. Thus, Plaintiff has not alleged facts that show he suffers from imminent danger of serious

physical injury.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. In light of the foregoing, the Court’s October 30, 2019, order granting leave to proceed in

forma pauperis will be vacated as improvidently granted. Plaintiff has twenty-eight (28) days

from the date of entry of this order to pay the entire civil action filing fee, which is $400.00. When

Plaintiff pays his filing fee, the Court will screen his complaint as required by 28 U.S.C. § 1915A

and 42 U.S.C. § 1997e(c).




                                                  6
If Plaintiff does not pay the filing fee within the 28-day period, this case will be dismissed without

prejudice, but Plaintiff will continue to be responsible for payment of the $400.00 filing fee.



Dated:    November 15, 2019                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Building
110 Michigan Street, NW
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                  7
